OWEN, Chief Judge.
Appellant, convicted of grand larceny, contends that the evidence was insufficient to show that at the time of the taking the property had a market value of $100 or more.
The property stolen consisted of eight coats taken from the display racks of a ladies ready-to-wear store and the evidence established that they had a retail value ' of approximately $300. Market value is the price for which an article is bought and sold in the ordinary course of business. The evidence here was sufficient for a jury to determine beyond a reasonable doubt that at the time of the taking the eight coats had a market value of $100 or more.
Affirmed.
WALDEN and MAGER, JJ., concur.